United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
East Hampton, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-2336
Issued: September 28, 2011

Oral Argument September 7, 2011

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 20, 2010 appellant filed a timely appeal from a June 10, 2010 decision of
the Office of Workers’ Compensation Programs (OWCP) denying his request for reconsideration
without further merit review. Pursuant to the Federal Employees’ Compensation Act (FECA)1
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over this decision. Because
more than 180 days elapsed from March 8, 2010, the date of the most recent OWCP merit
decision, to the filing of this appeal, the Board lacks jurisdiction to review the merits of the case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration
under 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 10, 2009 appellant, then a 49-year-old former letter carrier, filed an occupational
disease claim alleging that he sustained post-traumatic stress disorder on the job. He became
aware of his condition and its relationship to his employment on June 22, 2006. Appellant
resigned effective April 14, 2006.
A May 7, 2009 letter from a physician’s assistant noted that appellant was arrested at
work sometime in mid-March 2006 and thereafter experienced anxiety. He opined that the arrest
was “certainly the precipitating factor for [appellant’s] anxiety.”2
The employing establishment controverted the claim in a May 28, 2009 letter, arguing
inter alia that it was filed more than three years after the alleged work incident and that appellant
did not submit sufficient medical evidence.
OWCP informed appellant in a June 1, 2009 letter that the evidence was insufficient to
establish his claim. It gave him 30 days to submit a factual statement describing the March 2006
employment incident and a comprehensive report from a psychiatrist or clinical psychologist
explaining how the purported incident contributed to his emotional condition.
Appellant specified in a June 24, 2009 statement that he was arrested on March 2006 for
damaging the vehicle of Adil Chohan, a coworker and union steward. He attached his April 7,
2006 letter of resignation. Which explained that appellant had told his supervisor of the “anguish
and anxiety that [he] was feeling physically and mentally ... due to the incident. Appellant
advised that he experienced anguish, anxiety, nausea and other symptoms due to Mr. Chohan’s
false accusation and the arrest and was prescribed antidepressant medication. He noted that he
was resigning after exhausting his annual and sick leave to cope with his worsening condition
and when the postmaster refused to grant additional leave or transfer Mr. Chohan.
By decision dated November 5, 2009, OWCP denied appellant’s claim, finding the
evidence insufficient to establish that the March 2006 employment incident occurred as alleged.
Appellant requested reconsideration on December 10, 2009 and furnished additional
evidence. In a March 12, 2009 statement, he detailed that he had loaded his postal truck with
mail and was ready to proceed with deliveries on the morning of March 17, 2006 when he was
told by Mr. Chohan that the postmaster wanted to speak with him. Two hours later, appellant
returned from his route and met with the postmaster, two supervisors and police officers. He was
then informed that Mr. Chohan accused him of slamming a mail cart into his personal vehicle.
Although appellant denied the charge and his supervisors found that the cart did not line up with
the dents and scratches on Mr. Chohan’s vehicle,3 he was arrested, fingerprinted and
photographed. He notified a supervisor who picked him up at the police station that he did not
2

Appellant also submitted a May 7, 2009 letter from a licensed master social worker who commented that an
“unfortunate occurrence” in 2006 resulted in his post-traumatic stress disorder.
3

The employing establishment also conceded in its May 28, 2009 letter of controversion that a consensus of
eyewitnesses established that appellant did not commit the act.

2

want to return to work on account of illness and was allowed to go home. The following day,
appellant visited a family practitioner and presented mental anguish, anxiety and depression. He
asked the postmaster to transfer Mr. Chohan, who had less seniority or grant additional leave
time. As both requests were denied, appellant resigned.
In an October 19, 2009 report, Dr. Mary Ann Juliano, a clinical psychologist,
summarized the events of March 17, 2006 and diagnosed post-traumatic stress disorder. She
opined that appellant’s condition arose from his arrest and persisted for several years, noting
symptoms such as a rapid heart rate, nausea, sweating, stomach problems and breathlessness.
By decision dated March 8, 2010, OWCP modified the November 5, 2009 decision to
find that appellant did not file a timely claim.
Appellant requested reconsideration on March 29, 2010 and argued that the employing
establishment “knew that I was ill due to the arrest” and asked for time off before resigning. He
further contended that he was unaware that he sustained post-traumatic stress disorder until he
was diagnosed in June 2006.4
By decision dated June 10, 2010, OWCP denied appellant’s request for reconsideration,
finding that he did not present new evidence or raise legal contentions warranting further merit
review.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,5
OWCP’s regulations provide that the evidence or argument submitted by a claimant must either:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.6 Where the request for
reconsideration fails to meet at least one of these standards, the OWCP will deny the application
for reconsideration without reopening the case for a review on the merits.7
ANALYSIS
The Board finds that appellant showed on reconsideration of the November 5, 2009 merit
decision that OWCP erroneously applied or interpreted a specific point of law.8

4

In addition, appellant submitted a copy of his March 12, 2009 statement.

5

5 U.S.C. § 8128(a).

6

E.K., Docket No. 09-1827 (issued April 21, 2010). See 20 C.F.R. § 10.606(b)(2).

7

L.D., 59 ECAB 648 (2008). See 20 C.F.R. § 10.608(b).

8

See Charles A. Jackson, 53 ECAB 671 (2002).

3

Section 8122(a) of FECA provides that an original claim for compensation for disability
or death must be filed within three years after the injury or death.9 If the claim is not filed within
three years, compensation may still be allowed if notice of injury was given within 30 days or the
employer had actual knowledge of the injury or death within 30 days after occurrence. This
knowledge may consist of written records or verbal notification. An entry into an employee’s
medical record may also satisfy this requirement if it is sufficient to place the employer on notice
of a possible work-related injury or disease.10
OWCP found that the claim was untimely filed by decision dated March 8, 2010. On
reconsideration, appellant asserted that the employing establishment had knowledge of his
emotional condition stemming from the March 17, 2006 arrest before he resigned on April 14,
2006, a period of time encompassing less than 30 days. Nonetheless, OWCP issued a June 10,
2010 decision improperly concluding that he did not raise any legal contentions warranting
further merit review.
The standard for reopening a claim for merit review does not require the claimant to
submit all evidence that may be necessary to discharge his burden of proof.11 Furthermore, a
request for reconsideration predicated on a legal premise need only contain an assertion of an
adequate legal premise having some reasonable color of validity.12 In this case, appellant raised
a valid argument that OWCP erroneously applied or interpreted section 8122(a) of FECA as well
as the accompanying regulations as he stated that OWCP knew of his work-related injury and it
was obligated to conduct a merit review of the claim. He had not previously raised this assertion
with regards to whether his claim was timely filed. Therefore, the case shall be remanded to
OWCP to conduct a merit review of the entire record. After such further development as is
deemed necessary, OWCP shall issue an appropriate merit decision.13
CONCLUSION
The Board finds that OWCP improperly denied appellant’s request for reconsideration
under 5 U.S.C. § 8128(a).

9

5 U.S.C. § 8122(a).

10

20 C.F.R. § 10.100(b)(1). See also 5 U.S.C. § 8122(a).

11

See Kenneth R. Mroczkowski, 40 ECAB 855 (1989); Helen E. Tschantz, 39 ECAB 1382 (1988).

12

See Daniel O’Toole, 1 ECAB 107 (1948).

13

The Board notes appellant’s contention on oral argument that he did not file a claim for more than three years
because he did not know that an emotional condition was compensable and the employing establishment did not
provide guidance on the matter. The Board has held that ignorance of the law does not excuse failure to file a timely
claim. See, e.g., Fred L. Ingram, 30 ECAB 959 (1979); John Santak, 16 ECAB 440 (1965).

4

ORDER
IT IS HEREBY ORDERED THAT the June 10, 2010 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded for further merit review.
Issued: September 28, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

